FILED
                            NOT FOR PUBLICATION                             MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KELBERTH ANTONIO DAPOLA,                         No. 10-71093

              Petitioner,                        Agency No. A072-133-390

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                      **
                            Submitted May 15, 2012


Before: CANBY, GRABER and M. SMITH, Circuit Judges.

       Kelberth Antonio Dapola, native and citizen of Guatemala, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge's denial of his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the agency's discretionary determination that

Dapola failed to show exceptional and extremely unusual hardship to his United

States citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez–Castro v. Mukasey, 552

F.3d 975, 979 (9th Cir. 2009).

      The contention that the Board failed to properly consider and weigh all

evidence of hardship does not raise a colorable due process claim. Martinez–Rosas

v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.